Title: To Benjamin Franklin from ——— Des Watines [de Flobecq] and Other Favor Seekers, 1 May 1781
From: Flobecq, —— des Watines de
To: Franklin, Benjamin


On May 1, 1781, in the letter published below, a distressed nobleman writing from his château in Flanders is convinced that his runaway son will apply to Franklin with some kind of scheme, the details of which are given in an enclosed letter (now missing) addressed to the son. When the young man arrives, would Franklin hand over the letter and prevail upon him to return to his family?

Franklin’s reply of May 6 was reassuring. “Sir, I received the Letter you did me the honour of writing to me the first Instant, relating to your Son, and enclosing one for him. Be assured that if he comes to me, I shall deliver him your Letter, join my Counsels with yours to persuade his Return to you, & by no Means give him the smallest Encouragement or assistance to go to America.” Since the enclosure is no longer among Franklin’s papers, it may well be that Franklin executed this charge. No other letters from the father are extant.
Forwarding letters to America is the most frequent kind of favor asked of Franklin during the period of this volume. On May 3, M. Willemain d’Abancourt encloses a letter with his request, written from the rue des Moulins in Paris. Because Franklin knows his cousin M. Duchesnoy, the writer assumes that asking this favor will not be an indiscretion. He assures Franklin of his profound veneration.
The chevalier Droüart, seigneur de Lezey, reminds Franklin on June 13 that two years earlier the bishop of St. Dié, M. de la Galaiziere, along with a Parisian woman whose name he never knew, had interceded on his behalf to ask that Franklin forward to his Philadelphia son-in-law a memoir addressed to the chevalier’s son, who might possibly be in that city. Indeed he was, and both son and father rejoiced that Franklin’s son-in-law was willing to serve as an intermediary for their correspondence. Unfortunately, although the chevalier had received some letters from his son, none of his own letters to America (forwarded to Franklin by the same bishop of St. Dié) had been delivered. He is now applying to Franklin in person: would Franklin be willing to forward the enclosure? A variety of misfortunes has landed the son in Philadelphia, ill and with no resources, and the chevalier does not know how else to communicate with him if not through this channel.
Jean Remy also believes that Franklin is the surest means of forwarding letters. He encloses one for his first cousin, Mr. Martin, who lives in Boston. Remy’s letter is dated July 24, from Dunkirk.
Having failed in his attempts to send mail to America via London, Jean Frederic Eicke writes from Clausthal, near Hanover, convinced that Franklin’s agency will prove more successful. Animated by stories of Franklin’s goodness, he requests that an enclosed letter be forwarded to General Muhlenberg or to one of the general’s brothers, priests in Philadelphia. These are his cousins, and doubtless known to Franklin. Would the American also be so good as to forward an answer, should one come? His letter is dated August 9.
Two supplicants need letters forwarded to the Baron von Steuben. One is his brother, who writes from Beerwalde in the province of Pomerania on August 15 and signs himself “B. de Steuben, ancien officier de Cavallerie au Service de sa Majesté Prussienne.” The Baron has written to their father that he knows Franklin personally, and it is on the basis of that friendship that this request is made. The second writer is Major General de Bouvinghausen, chief of the regiment of hussars of the Duke of Württemberg, who on September 29 has just learned from von Steuben’s pen that the Baron intends to make a tour of Europe and Paris during the month of January and would like news from Bouvinghausen before he leaves. Would Franklin please forward the letter?
James Falls also sends a letter for forwarding, but not to America. A friend and former business partner of Robert Montgomery in Alicante, before the dispute between Spain and England, he writes from Ostend on July 10, in English. He acknowledges his obligation to Franklin for all he has done for Montgomery. Falls cannot claim the same privilege, “being a native of Ireland, tho’ not an Enemy to your Cause.” Here his syntax breaks down, but we take him to mean that Moses Young suggested he send Franklin letters that he wanted forwarded to Montgomery in Spain. This has given him the opportunity to “make a tenter” of his services.
Finally, a Genevan requests that a letter be forwarded to an American in France. Jean-Antoine Chais writes from Versailles on June 6. He has learned that the oldest son of Mr. Laurens, formerly the president of Congress, is in France, and he takes the liberty of enclosing a letter to be delivered to him. The relationship they had in Geneva several years ago gives him hope that Laurens will accept the letter. If Laurens is not there, Franklin may throw the letter in the fire.
The Chevalier d’Ussant writes on September 3, from Marmande, near Bordeaux, asking a slightly different kind of service. The marquis de Castries has just ordered him to serve the King in America as a major of infantry, and he is only too happy for the opportunity. But he has a favor to ask, concerning his business dealings with Mr. Searle. If Franklin receives any news of Searle, or if any packets arrive from Searle addressed to the chevalier, would Franklin kindly notify him?
A number of people are concerned about family members.
A worried mother writes Franklin from Douay on July 16. She presumes that her son, an officer in the Auxonne regiment of artillery— which must by this time be in Rhode Island—will certainly need money. Would Franklin be willing to forward to him twenty-five louis? Her name is Madame Thomassin (née baronne de la Grange), widow of a maréchal de camp. In a postscript she adds that the money is in the hands of M. Jourdan, her receveur in Paris, who will deliver it as soon as he hears from her that Franklin has agreed. Franklin must have answered relatively quickly; on August 1 she sent word to Jourdan, who presented himself at Passy on August 7, but evidently did not find the minister at home. The following day he sent an agent with a letter addressed to Franklin: yesterday he had come with 600 livres tournois for the son of Madame Thomassin. Would Franklin please take charge of this money, and give the agent the letters of exchange? Jourdan signs himself “chargé d’affaires de M. de Calonne Intendant de flandre.”
A father, who would send money if only he knew where his son was, invokes a variety of Franklin’s reputed characteristics (the grandeur of his soul, the depth of his genius, the penetration of his intellect …) to elicit the minister’s sympathy on May 11. It has been six months since he has heard from his son, who is an officer in the “Régiment de Royal deux Ponts infenterie” in Rochambeau’s army, and he is desperate for news. The young man is named Le Monnier de Savignac, as is the father, who writes from Lons-le-Saunier in Franche Comté.
Henriette Dumesnil de St. Pierre had written in 1777, begging Franklin to inquire about her father, who had gone to New Bordeaux, South Carolina, to develop viticulture. The family had heard nothing from him in three years and feared the worst. Franklin evidently did make inquiries on her behalf, which finally produced results. The daughter writes a brief, formal letter on August 31 to thank Franklin for his trouble. She has finally received news from Charleston of her father’s death.
A certain ô Donnoghue, conseiller pensionnaire of Bruges, in the Austrian Netherlands, seeks news of a different kind on October 8. He has just met a cleric and his son, born in Philadelphia, who bear his same surname. They claimed that the son was a former governor of Philadelphia, intendant of the marine, inspector of troops, and, moreover, a particular friend of Franklin’s. The writer begs to know whether all this is true: whether the ô Donnaghue family, from Ireland, is indeed known to Franklin, whether they have risen to prominence in America, and in what province they might now reside. His father, Jean ô Donnoghue of Ganflesk, left Ireland during the last troubles, was raised in the court of St. Germain, went to Austria, and died in 1744 when serving as counsellor to the queen. Their relatives have scattered, many became protestant, and the thread of their correspondence has been broken. He longs to be able to complete his genealogy; even an answer by Franklin’s secretary would suffice.
Several writers need Franklin’s help.
The merchant Lasseray, on the rue St. Denis, implores Franklin to find out what is preventing the marquis de Castries from issuing the orders he had promised, allowing Captain Butel to bring six sailors from St. Valéry on board as crew for his lugger, the Aimable Elizabeth. The lugger, scheduled to sail from Lorient to Philadelphia, is ready except for this one hitch, and Lasseray has been three times to see Castries without getting an explanation for the delay. Franklin will remember Captain Butel as the person to whom Lasseray recently introduced him. Franklin had given him dispatches to deliver, as did the marquise de Lafayette and Mr. Laurens. The letter is dated May 2.

M. Baron, formerly the keeper of the best hotel in Dunkirk, applies to Franklin as a last resort on May 31. He has been cheated by Gognet, René Saillot, and Colson, three officers who were serving the United States on the Pallas, a frigate that sailed in John Paul Jones’s squadron. During the time when the vessel was disarming in Dunkirk, the three men were lodged and fed at Baron’s hotel—even engaging the services of the local tailor—but fled without saying a word to anyone. Gognet escaped, but René and Colson were caught and have been in prison for the past eighteen months without making any effort to repay their debt. Baron’s own circumstances have declined. All he asks, in order to have the men released, is that their armateurs promise to repay him as soon as the primary creditors are reimbursed. Would Franklin use his influence to help?
Franklin’s influence is also sought in the case of a man who on June 14 insists that he is falsely imprisoned in France. “Jean Manell” has evidently found someone else to write his letter: it is in the first person, in good French, and appears to be signed, although next to the name there is an “X” which we take to be the prisoner’s own mark. For three months he has been under arrest in Dunkirk by order of M. Quesnel, commissioner of the marine, who believes him to be French and ordered him to serve on a cutter now arming. The truth is that he is American, and he cannot believe that he could be required to serve in France against his will. Three years ago he embarked from Boston on the schooner “Trieme,” Captain “Youn,” bound for Bordeaux. They were taken by the “Ramley” frigate and he was thrown into Portsmouth jail. After a year he escaped, made his way to France, and sailed for three months on the Dunkirk cutter Sans Peur. The British took all his papers, so he is without proof of citizenship. He was born in Winchester, near Boston; his father (now dead) was “Bill Manell,” and his mother (still living, as far as he knows) is “Marie Pallet.” Would Franklin send him a passport that would set him free?
On June 24, writing from “Saint Leger de bourdeaux,” a M. Varon pleads the case of two French officers who embarked on the Marquis de Lafayette when she left Bordeaux for Lorient enroute to Philadelphia. One was Captain Larendoutte, who was put in charge of the Minerva, one of the two prizes the Lafayette took early in the voyage. A strong wind came up, the ships were separated, and Larendoutte was captured by a British corsair. The two officers—the other one is an unnamed seventeen-year-old lieutenant, Varon’s Bordeauxborn nephew—suffered great hardships and landed at Le Havre. Varon is taking care of them now, and trying to get the means to send them to Paris where Chaumont, the armateur of their ship, might be able to help them.
The comte de Choiseul-Gouffier wants a commission for the privateer he has recently built and armed. His letter, undated, must be before September 13, the date on which he signed a bond to the United States Treasury and presumably received his commission. The bond for 20,000 Spanish milled dollars includes details not given in his letter: his brigantine Scanderberg, commanded by Capt. Cloupet, carries eighteen guns and is manned by a crew of seventy.
A merchant from Reims, M. Dusantoy Lescossois, has heard that the Americans are in need of cloth. He writes on September 14 to offer his services, and wonders whether Franklin might help him with contacts in Boston or Philadelphia. He would be happy to send fabric samples and prices.
A banker named Teissier de la Tour, on the rue des Marmouzets, sends a printed circular on September 22 asking for support in a lawsuit that will go to court on the twenty-fourth of the month. He and M. Guiliet are being brought to court by the former ambassador from Venice, M. Zeno. The complicated circumstances are outlined in the enclosure, an undated memoir. Zeno owes his former mistress Mademoiselle Duvernet the sum of 64,000 l.t. It appears that the ambassador, now back in Venice, wrote a bill of exchange on Teissier de la Tour and Guiliet, which they refuse to honor because they know he has no intention of paying them, and they will be ruined. If the court rules against them, there will be nothing to stop future diplomats from likewise destroying innocent men; they therefore call on the diplomatic community to take their side in this matter.
On October 26, writing from what may be Königsberg, Anna Sophia Susanna de Bohlen née Franklin rejoices that her birth has given her the right to send regards to a man she calls “mon cher oncle.” Although she was born in Berlin and has lived her whole life in Prussia, her father (now deceased) was born in 1715 in Woodhouse, near Limerick, the eldest son of John “Francklin” and Anne Fitzgerald. At the invitation of his uncle, Colonel Thomas Fitzgerald, her father joined the Prussian troops in 1734 or 1735; in 1750 he married the widow of an officer, and Anna is the sole fruit of that marriage. Her father died in 1765, with the rank of commander of an infantry regiment, and her mother has been dead only a few years. She herself married badly and is now a widow. Happily, in 1777 the English ambassador in Warsaw procured for her a genealogical list and even some letters from her relatives still in Ireland; but they do not seem entirely satisfactory. If she is not mistaken, Franklin is the brother of her grandfather, and consequently her great-uncle, and she begs for news of her family. If her mediocre fortune were more in line with her desires, she would have made the trip to Paris long ago, to throw herself at his feet and ask his blessing. Please do not refuse to honor her with a response.
Two letters enclose bills of exchange. The first, from Jean-Jacques Lafreté on May 9, is a brief note which also communicates regards from both Lafreté and his wife. The second, on August 11, is from a Mr. Martignon, writing on behalf of Mr. Pochet, first eschevin of the city of Paris and a merchant living on the rue Grande Truanderie. Not knowing the name of Franklin’s banker, Martignon is enclosing eleven bills of exchange drawn on Franklin, totaling 390 dollars.
Two other letters are recommendations, of either the writer or another person. Pierre Laurent sends a prospectus of his work (which he refers to as “three pieces”) on August 17. The King has already honored him with a subscription; perhaps Franklin would like to do so as well. (The prospectus has not survived.)

The second recommendation was probably sent to one of Franklin’s friends, who brought it to Passy. Dated May 29, it lacks both salutation and address sheet, and refers to Franklin in the third person. The writer, Des Aranches, has just received an urgent recommendation of a “Berne Monsieur,” a mining engineer named “Gleiss” who met Franklin years earlier in London and would now like to renew the acquaintance and discuss various questions of physics. Des Aranches can do no better for Gleiss than to put him in the hands of the recipient. The engineer was undoubtedly Clais, who visited Franklin in August. See above, p. lxii.
The final letter in this group can only be considered a favor in the loosest sense: the writer asks that Franklin pay attention to his proposal. In the case of M. Fouville, “maitre en chirurgie,” this is not a trivial request. Six pages of murky French, written on July 25 from Lyon, reveal a fervent desire to conquer Gibraltar, either by blowing up the rock or by blocking the port in a variety of ways. In all of this, several machines of the author’s invention are alluded to but not described. These machines could also prevent the English from entering any river in America. Fouville, who has been railing about a Spanish blockade “en plein caffé” for two years, has just sent his ideas to the Count de Aranda—but even after sending a second letter, he has not received a reply. If Franklin judges that Fouville’s presence would help him communicate these ideas, he would consider it an honor to make the journey at his own expense.
 

  Monsieur
au Chateau de la tour a Mortagne ce per. may 1781
C’est avec toute la confiance qui est due a Votre excellence joint a l’Equité et aux talens Superieurs qui lui ont atiré celle de l’Europe entiere, que je prens la liberté de m’adresser directement a elle pour la Suplier très humblement de rendre Service a un pere et a une famille affligée, par les projets et la conduite inconsiderée dun jeune homme qui certainement Sadressera a Votre excellence pour etre a meme de les metre a Execution. Se Seroit abuser de ses bontés que d’entrer dans un detaille quelle trouvera dans la lettre ici incluse que je la prie remetre a Mon fils Lorsquil Se presentera chez elle. Si a cette grace j’oserois La supplier d’apuier mes raisons, je ne Saurois douter un instant quelle ne le fasse rentrer en lui meme et ne L’engage a prendre Le partie qui lui convient.
Etant probable que mon fils aura changé de noms, je le met ici bas avec Son Signalement est celui de Son laquais.
J’espere des bontés de Votre Excellence quelle Daignera m’honnorer dune reponse le plutot possible et etre persuadée des Sentimens respectueux avec lesquels j’ai L’honneur d’etre très parfaitement, Monsieur, Votre très humble et très Obeissant serviteur
Des Watines DE FLOBECQ


P.S. Louis Eugene des Watines de flobecq est agé de 21 ans, taille de 5 pieds 6 pouces Le Corps bien formés, quoy qun peut delicat Cheveux Chatain, les portant en queu ou en Cadoquan le Visage un peut alongés avec des yeux brun.
Son Laquais, qui est Sans livrée aiant Simplement sur le Corps un Surtout rouge dit ponsau est un jeune homme de 5 pieds 4 pouces assez gros de Corps Le Visage plat, fort grelé c’est a dire déffait de la petite Verolle Cheveux dun haut blond, qui naturellement frisent tres fort a peut près comme un Chien Canard, parlant mal le francais, c’est adire plat Walon il se nomme amé Baudouin n’atif d’ici, ainsi que mon fils il est agé de 19 a 20 ans.
P.S. adresse a Mr. Des Watines Seigr. de flobecq, grand panetier hereditaire du pays et comté d’hainaut a Son Chateau de la tour a Mortagne en flandre par Valenciennes a St. amand en flandre

 
Notation: Watinnesdolf. May 1. 1781
